Fourth Court of Appeals
                                    San Antonio, Texas

                                        September 21, 2022

Nos. 04-22-00513-CR, 04-22-00514-CR, 04-22-00515-CR, 04-22-00516-CR, 04-22-00517-CR,
                         04-22-00518-CR, and 04-22-00519-CR

                                       The STATE of Texas,
                                            Appellant

                                                 v.

    Jaime Francisco FLORES, Gracie Yvette Lopez, Cristal Ann Ramirez, Martin Eli Perez,
                       Rodney Anthony Ortiz, and Enrique Cibrian,
                                      Appellees

                  From the 229th Judicial District Court, Duval County, Texas
 Trial Court Nos. 19-CRD-43, 21-CRD-07, 21-CRD-12, 21-CRD-93, 22-CRD-15, 22-CRD-16,
                                       and 22-CRD-07
                         Honorable Baldemar Garza, Judge Presiding

                                             ORDER

        On September 9, 2022, appellant filed an unopposed motion to consolidate appeal
numbers 04-22-00513-CR, 04-22-00514-CR, 04-22-00515-CR, 04-22-00516-CR, 04-22-00517-
CR, 04-22-00518-CR, and 04-22-00519-CR. Due to the similarities between the cases, this court
has determined that the seven cases should be consolidated for briefing and argument. It is
therefore ORDERED that the motion to consolidate is GRANTED. The parties shall file all
motions, briefs, and other documents as if the seven appeals were one case, but shall include all
appeal numbers with the style of the case. See TEX. R. APP. P. 9.3(a). The records for the seven
appeals shall remain separated. If the court hears oral argument in these appeal numbers, all of
the cases shall be argued together, as a single appeal, and the total time limit for each side at oral
argument shall equal the ordinary time limit for a single appeal. The court will dispose of the
entire case with the same judgment, opinion, and mandate.

       It is so ORDERED September 21, 2022.

                                                                      PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT